Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-25-2008

In Re: Rollin Lee La
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2459




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Rollin Lee La " (2008). 2008 Decisions. Paper 979.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/979


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-121                                                            NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                       No. 08-2459
                                       ___________

                            IN RE: ROLLIN LEE LAUB,
                                                 Petitioner
                   ___________________________________________

                        On Petition for Writ of Mandamus from the
                  United States District Court for the District of Delaware
                              (D.C. Civ. No. 01-78-cv-00014)
                   ___________________________________________

                         Submitted Under Rule 21, Fed. R. App. P.
                                     May 30, 2008

          Beforet: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges

                                   (Filed: June 25, 2008)
                                     _______________

                               OPINION OF THE COURT
                                  ________________

PER CURIAM.

      Rollin Lee Laub is a state prisoner currently incarcerated in Delaware. On March

19, 2008 Laub filed a motion pursuant to Federal Rule of Civil Procedure 60(b)(4)

seeking relief from the District Court’s March 16, 2006 Order.1 Laub originally filed a


      1
         The order granted the State of Delaware’s Motion For Relief From Consent
Decree. The Consent Decree, entered on October 4, 1982, stemmed from a class action
law suit relating to prison conditions and disciplinary procedures at the Delaware
Correctional Center.
petition for a writ of mandamus requesting that this Court compel the District Court to

rule on his motion. On May 28 the District Court order defendants to respond to Laub’s

60(b)(4) motion and defendants filed a response on June 7. Because Laub has now

received the relief he sought in filing his mandamus petition – action on his motion by the

District Court – we will deny his mandamus petition as moot.2 Laub, in his latest filing,

requests that we vacate the District Court’s March 16 order. Such a request is not proper

for a mandamus petition. See In re Chambers Dev. Co. 148 F.3d 214, 226 (“mandamus is

not a substitute for appeal and a writ of mandamus will not be granted if relief can be

obtained by way of our appellate jurisdiction.”)

       Accordingly, we will deny the mandamus petition as moot.




       2
        Laub also maintains that the District Court lacked jurisdiction to act while his
mandamus petition was pending. We are aware of no authority that supports this
contention.

                                            -2-